Title: From George Washington to Brigadier General Alexander McDougall, 15 March 1777
From: Washington, George
To: McDougall, Alexander



Dear Sir
Head Quarters Morris Town 15th March 1777

I this evening received the favour of your letter of the 12th instant. The order you gave for such part of Ganservorts regiment as was at Fish-kills to repair to Fort Constitution, I approve of, as also you[r] determination respecting DuBois’s to remain at Fort Montgomery. They may be drawn from these places, when requisite, with the same expedition and ease as from Peeks-kills. The meaning and spirit of my order was, that the troops should be so assembled, as to be ready to act upon the shortest notice, in cases of emergency. However I hope that the Convention will fall upon speedy and effectual measures for garrisoning the above posts, and that those regiments should not be relied on for the purpose.
If the Gallies can be serviceable in the way you mention, they ought to be equipped; but I cannot, nor ever will again break in upon the regiments, appointed for the land service to man them. I have seen and felt the disadvantages arising from reducing Corps by drafts. I should think the Convention had better take the matter up, and proceed in such way as they judge best adapted to the end, or agreeable to such directions as the Marine Committee may give, after ’tis referred to them.
It is much to be wished the States could make up their quota’s of men by voluntary inlistments, rather than in any other way; but if it cannot be done, in any reasonable time, they must try some other expedient. If it can be effected by that you mention, it is of importance, that it should be immediately adopted. Our situation is critical, and the filling the regiments should not meet with the least avoidable delay.
Securing the Magazines of Hay &ca mentioned by Mr Sacket, is certainly an object of much importance; but I cannot by any means consent that Colonel Livingston’s regiment should be stationed at West-Chester-County for that purpose. The present State of things will not admit of having the Continental troops placed where they cannot be readily drawn to those places, in which there is a high probability of their being more essentially wanted. Neither is perhaps the danger so great as seems to be apprehended of inroads from the enemy that way—They have drawn almost the whole of their force into this state, and have left so few behind, that it is extremely probable they will be content, if they remain free from annoyance themselves without risking

the consequences of any offensive attempts. Yet it will be altogether expedient as far as the situation of affairs will permit to guard against the exploits of a partisan. But I am under the necessity of leaving the matter to the committee of Convention, under whose management it has been hitherto conducted, to have the magazines remov⟨ed⟩ to some place of greater security, which I hope they will be able to effect.
I do not find any mention of innoculation in your letter. This is an object of great importance, and what I wished to claim your first attention. The Campaign will soon be opened, and if it has not been begun, I fear the troops cannot be carried through the disorder so soon as will be necessary; but as it is so material a point, I must repeat my request that it may not be delayed a moment longer.
The part you have taken respecting Mr Edmiston I think perfectly prudent; but however upright his intentions may in reality be, he has left great room to suspect some unfair procedure. The time limited in his parole for his return has been now three weeks elapsed; and his not coming out before he did, is certainly an infringement of it, and merits reprehension. The proposal for his being permitted to go to Canada appears to me to be stamped with no great degree of modesty; and to carry in the face of it an insidious design to make him the vehicle of some important instructions to the enemy there. I shall write to General Schuyler on the subject.
I have given orders to the State of Massachusetts to send eight of their regiments to Peeks-Kills. You will see that every necessary preparation is made for their reception; and as I have directed that such as are clothed and armed may be immediately sent on and pass through innoculation there, I must beg you⟨r⟩ particular attention to the forwarding this purpose.
On a second view of the matter, I have no great objection that Colonal Livingston’s regiment should be sent to West-Chester for a little time ’till the Convention, by exerting themselves, may be able to call out the Militia to supply its place. But I cannot admit the idea of its being stationary there, ’till the business is done, as seems to b⟨e⟩ desired. I consent to its going as a temporary expedient for an immediate exigency, but on no other ground; and this I would do with the greater readiness, if it could be so situated, as to be in the way of obeying a su⟨dden⟩ call to this Quarter. Urge the Committee to dispatch the removal of the Magazines to some safe and convenient place. It was utterly impolitic, and ever against my judgment, to begin them, where they now are. I am with great respect, Dear Sir Your most obedient servant

Go: Washington

